ASSET PURCHASE AGREEMENT ASSET PURCHASE AGREEMENT (the “Agreement”) made as of June 30, 2009 between Elecsys International Corporation, a Kansas corporation (the “Buyer”), and MBBS, S.A. (“MBBS” or the “Seller”), a company incorporated under the laws of Switzerland. RECITALS WHEREAS, MBBS desires to sell, assign, transfer, convey and deliver to Buyer and Buyer desires to purchase from MBBS the Assets (as defined below) of MBBS, subject to the terms and conditions of this Agreement; WHEREAS, MBBS desires to assign, transfer, convey and deliver to Buyer and Buyer desires to assume (i) the MBBS Assets (as defined below) and (ii) all of MBBS’s rights and obligations related to the Assumed Liabilities (as defined below), subject to the terms and conditions of this Agreement; WHEREAS, BSN Systems, Inc. (“BSN”), a Delaware corporation, owns the majority of the outstanding shares of MBBS; WHEREAS, Buyer is a wholly-owned subsidiary of Elecsys Corporation (“Elecsys”), a Kansas corporation; WHEREAS, BSN and Elecsys had previously entered into a Stock Purchase Agreement, dated March 19, 2009, whereby BSN had agreed to transfer to Elecsys, and Elecsys had agreed to acquire from BSN, 100% of the outstanding MBBS shares in exchange for Elecsys Common Stock; and WHEREAS, the Closing of the transaction contemplated by the aforementioned Stock Purchase Agreement was not completed prior to the termination of that agreement which was automatically triggered 90 days after its execution. NOW THEREFORE, the parties, intending to be legally bound, and in reliance upon the representations, warranties and other terms set forth herein, hereby agree as follows: 1.Definitions.Unless the context otherwise requires, the terms defined in this Section will have the meanings herein specified for all purposes of this Agreement: (a)“Accredited Investor” has the meaning set forth in Regulation D under the Securities Act and set forth in Exhibit 1(a). (b)“Agreement” means this Asset Purchase Agreement, including all Schedules and Exhibits hereto, as this Agreement may be from time to time amended, modified or supplemented. (c)“SEC” means the U.S. Securities and Exchange Commission or any other U.S. federal agency then administering the Securities Act. (d)“Exchange Act” means the U.S. Securities Exchange Act of 1934 or any similar U.S. federal statute, and the rules and regulations of the SEC thereunder, all as the same will then be in effect. (e)“Governmental Authority” means any federal or national, state or provincial, municipal or local government, governmental authority, regulatory or administrative agency, governmental commission, department, board, bureau, agency or instrumentality, political subdivision, commission, court, tribunal, official, arbitrator or arbitral body, in each case whether U.S. or non-U.S. (f)“Indebtedness” means any obligation, contingent or otherwise.Any obligation secured by a Lien on, or payable out of the proceeds of, property of the relevant party will be deemed to be Indebtedness. (g)“Lien” means any mortgage, pledge, security interest, encumbrance, lien or charge of any kind, including, without limitation, any conditional sale or other title retention agreement, any lease in the nature thereof and the filing of or agreement to give any financing statement under the controlling law of any jurisdiction in which any of the Assets are located and including any lien or charge arising by Law. (h)“Elecsys Common Stock” means Elecsys common shares, US $0.01 par value per share. (i)“Person” means all natural persons, corporations, business trusts, associations, companies, partnerships, limited liability companies, joint ventures and other entities, governments, agencies and political subdivisions. (j)“Securities Act” means the U.S. Securities Act of 1933, as amended, or any similar U.S. federal statute, and the rules and regulations of the SEC thereunder, all as the same will be in effect at the time. (k)“Transaction” means the transaction contemplated by this Agreement. (l)“Transaction Documents” means, collectively, all agreements, instruments and other documents to be executed and delivered in connection with the transactions contemplated by this Agreement, including any document deemed necessary or appropriate by Buyer to complete the Transaction and implement the objectives stated herein. (m)“U.S.
